Per curiam.
Leonard B. Grossman filed a petition for voluntary surrender of his license to practice law in this state. Grossman admits that he pled guilty to one count of criminal conspiracy to distribute narcotics and one count of criminal conduct commonly referred to as money laundering in violation of the United States Code. Grossman further acknowledges that the offenses are felonies under federal law, and that his convictions constitute a violation of Standard 66 of Bar Rule 4-102 (d). Upon the filing of his petition with the State Disciplinary Board, Grossman waived any right to a hearing under Bar Rule 4-106 (a) and (e). The State Bar of Georgia does not object to Gross-man’s petition, and the review panel of the State Disciplinary Board recommends that this Court accept it.
We adopt the recommendation of the review panel and accept the voluntary surrender of Leonard B. Grossman’s license to practice law in Georgia, which is tantamount to disbarment. Grossman is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.

*401Decided September 15, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Michael J. Trost, for Grossman.